Title: From Thomas Jefferson to Benjamin Rush, 3 January 1808
From: Jefferson, Thomas
To: Rush, Benjamin


                  
                     Dear Sir
                     
                     Washington Jan. 3. 08.
                  
                  Dr. Waterhouse has been appointed to the Marine hospital of Boston as you wished. it was a just tho small return for his merit in introducing the Vaccination earlier than we should have had it. his appointment makes some noise, there & here being unacceptable to some: but I believe that schismatic divisions in the medical fraternity are at the bottom of it. my usage is to make the best appointment my information & judgment enable me to do, & then fold myself up in the mantle of conscience & abide, unmoved, the peltings of the storm. and oh! for the day when I shall be withdrawn from it; when I shall have leisure to enjoy my family, my friends, my farm & books!
                  In the ensuing autumn, I shall be sending on to Philadelphia, a grandson of about 15. years of age, to whom I shall ask your friendly attentions. without that bright fancy which captivates, I am in hopes he possesses sound judgment and much observation, and, what I value more than all things, good humor. for thus I estimate the qualities of the mind 1. good humor. 2. integrity. 3. industry. 4. science. the preference of the 1st. to the 2d. quality may not at first be acquiesced in. but certainly we had all rather associate with a good humored light-principled man, than with an ill-tempered rigorist in morality.
                  We are here in hourly expectation of seeing mr Rose, and of knowing what turn his mission is to give to our present differences. the embargo is salutary. it postpones war, gives time, and the benefit of events which that may produce: particularly that of peace in Europe, which will postpone the causes of difference to the next war. I salute you with great affection & respect.
                  
                     Th: Jefferson 
                     
                  
               